

EXECUTION VERSION



SECOND OMNIBUS AMENDMENT TO
REPURCHASE DOCUMENTS
(Wachovia Transaction with the NorthStar Entities)



THIS SECOND OMNIBUS AMENDMENT TO REPURCHASE DOCUMENTS, dated as of June 6, 2006
(this “Second Omnibus Amendment”), is entered into by and among NRFC WA
HOLDINGS, LLC, as an existing seller (together with its successors and permitted
assigns, “NRFC”) and NRFC WA HOLDINGS II, LLC, as an existing seller (together
with its successors and permitted assigns, “NRFC II” and, collectively with
NRFC, the “Existing Sellers”), NRFC WA HOLDINGS III, LLC, as a new seller
(together with its successors and permitted assigns, “NRFC III”), NRFC WA
HOLDINGS IV, LLC, as a new seller (together with its successors and permitted
assigns, “NRFC IV”), NRFC WA HOLDINGS V, LLC, as a new seller (together with its
successors and permitted assigns, “NRFC V”), NRFC WA HOLDINGS VI, LLC, as a new
seller (together with its successors and permitted assigns, “NRFC VI”), NRFC WA
HOLDINGS VII, LLC, as a new seller (together with its successors and permitted
assigns, “NRFC VII”), NRFC WA HOLDINGS VIII, LLC, as a new seller (together with
its successors and permitted assigns, “NRFC VIII”) (the Existing Sellers and
NRFC III, NRFC IV, NRFC V, NRFC VI, NRFC VII and NRFC VIII are collectively
referred to herein as the “Sellers”), WACHOVIA BANK, NATIONAL ASSOCIATION, as
the buyer (in such capacity, together with its successors and assigns, the
“Buyer”), NORTHSTAR REALTY FINANCE CORP. (together with its successors and
permitted assigns, “NorthStar”), as the existing guarantor (together with its
successors and permitted assigns, the “Existing Guarantor”) and NORTHSTAR REALTY
FINANCE L.P., as a new guarantor (together with its successors and permitted
assigns, the “Operating Partnership” and together with the Existing Guarantor,
the “Guarantors”), NRFC SUB-REIT CORP., as the pledgor (together with its
successors and permitted assigns, the “Pledgor”), WELLS FARGO BANK, NATIONAL
ASSOCIATION (f/k/a Wells Fargo Bank Minnesota, N.A.), as the custodian (in such
capacity, together with its successors and permitted assigns, the “Custodian”),
and WACHOVIA BANK, NATIONAL ASSOCIATION, as the swap counterparty (in such
capacity, together with its successors and assigns, the “Swap Counterparty”) and
as the bank under the Account Agreement and the Securities Account Control
Agreement (in such capacity, together with its successors and assigns, the
“Bank”). Capitalized terms used and not otherwise defined herein shall have the
meanings given to such terms in the Repurchase Agreement (as defined below).



RECITALS


WHEREAS, the Existing Sellers, the Existing Guarantor and the Buyer are parties
to that certain Master Repurchase Agreement (including all annexes, exhibits and
schedules thereto), dated as of July 13, 2005, as amended by that certain First
Amendment to Master Repurchase Agreement, dated as of August 24, 2005
(“Amendment No. 1”), that certain Second Amendment to Master Repurchase
Agreement, dated as of September 20, 2005 (“Amendment No. 2”), that certain
Third Amendment to Master Repurchase Agreement, dated as of September 30, 2005
(“Amendment No. 3”), that certain Omnibus Amendment to Repurchase Documents and
Joinder, dated as of October 21, 2005 (“Omnibus Amendment”), that certain Fourth
Amendment to Master Repurchase Agreement, dated as of October 28, 2005
(“Amendment No. 4”) and that certain Fifth Amendment to Master Repurchase
Agreement, dated as of February 28, 2006 (“Amendment No. 5”) (as such Master
Repurchase Agreement is amended, modified, restated, replaced, waived,
substituted, supplemented or extended from time to time, including pursuant to
Amendment No. 1, Amendment No. 2, Amendment No. 3, the Omnibus Amendment,
Amendment No. 4, Amendment No. 5 and this Second Omnibus Amendment, the
“Repurchase Agreement”);
 

--------------------------------------------------------------------------------


 
WHEREAS, the Existing Sellers and the Existing Guarantor desire to make certain
modifications to the Repurchase Documents, including, without limitation, adding
additional Sellers and an additional Guarantor;


WHEREAS, the Buyer is willing to modify the Repurchase Documents as requested by
the Existing Sellers and the Existing Guarantor on the terms and conditions
specified herein; and


WHEREAS, the Pledgor, the Custodian, the Swap Counterparty and the Bank are
parties to other Repurchase Documents and related agreements that may be
affected, directly or indirectly, by this Second Omnibus Amendment and desire to
evidence their agreement to the amendments and modifications set forth herein.


NOW THEREFORE, in consideration of the foregoing recitals, and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:


Section 1. Amendments to Repurchase Agreement.


(a) The following definitions in Section 1(a) of Annex I to the Repurchase
Agreement are hereby amended and restated in their entirety as follows:


(1) “Advance Rate: With respect to a Mortgage Asset of a certain Class and, as
applicable, the applicable Type of Underlying Mortgaged Property, the “Maximum
Advance Rate” set forth in the applicable column on Schedule 1 to the Fee Letter
or, with respect to Preferred Equity Interests and Construction Loans, the
“Advance Rate” set forth in the related Confirmation.”


(2) “Aggregate Unpaids: At any time, an amount equal to the sum of the aggregate
Purchase Price outstanding for all Transactions, the aggregate Price
Differential outstanding, the aggregate Margin Deficits outstanding, Breakage
Costs (if any), Increased Costs (if any), Taxes (if any), Additional Amounts (if
any), Late Payment Fees (if any), any fee due under any fee letter or the
Repurchase Documents (including, without limitation, the Fee Letter and the
Custodial Fee Letter) and all other amounts owed by the Sellers or any other
Person to the Buyer, any Affected Party or any other Person under or with
respect to this Repurchase Agreement, the Repurchase Documents or any
Transaction entered into pursuant thereto (whether due or accrued).”
 
2

--------------------------------------------------------------------------------


 
(3) “Asset Value: As of any date of determination for each Eligible Asset or
Purchased Asset, as applicable, with respect to a Mortgage Asset or Purchased
Asset, as applicable, of a certain Class, the lesser of (a) (i) for each
Mortgage Asset or Purchased Asset, as applicable, other than as provided in
clause (a)(ii) of this definition, the product of the Book Value of such
Mortgage Asset or Purchased Asset, as applicable, times the Advance Rate
applicable thereto and (ii) subject to Section 26 of Annex I to this Agreement,
for each Over-Advance Purchased Asset prior to an Event of Default, the Book
Value of such Over-Advance Purchased Asset and (b) (i) for each Mortgage Asset
or Purchased Asset, as applicable, other than as provided in clause (b)(ii) of
this definition, the product of the Market Value of such Mortgage Asset or
Purchased Asset, as applicable, times the Advance Rate applicable thereto and
(ii) subject to Section 26 of Annex I to this Agreement, for each Over-Advance
Purchased Asset prior to an Event of Default, the Market Value of such
Over-Advance Purchased Asset, in all cases under clauses (a) and (b) of this
definition taking into account the Maximum LTV percentages, applicable to such
Mortgaged Asset or Purchased Asset, as applicable, set forth on Schedule 1 to
the Fee Letter (or, in the case of Preferred Equity Interests and Construction
Loans, to the extent applicable, as set forth in the related Confirmation);
provided, however, the Asset Value may be reduced in the Buyer’s discretion by
an amount determined by the Buyer in its discretion (which amount may, in the
Buyer’s discretion, be reduced to zero (0)), with respect to each Mortgage Asset
or Purchased Asset, as applicable (A) in respect of which one (1) or more
eligibility requirements set forth in Schedule 1 to this Repurchase Agreement is
not satisfied in any respect (assuming each such criteria is determined as of
the date the Asset Value is determined), in each case without regard to any
Seller’s knowledge or lack of knowledge thereof and without regard to any
Seller’s representations or warranties with respect to its knowledge or lack of
knowledge thereof, and, in the Buyer’s determination in its discretion, the same
impacts, impairs or affects the Market Value or Book Value of such Mortgage
Asset or Purchased Asset, (B) in respect of which the complete Mortgage Asset
File has not been delivered to the Custodian within the time period required by
the Custodial Agreement, (C) which is a Table Funded Purchased Asset in respect
of which the Mortgage Asset File has not been delivered to the Custodian within
three (3) Business Days following the Purchase Date, or (D) which has been
released from the possession of the Custodian under the Custodial Agreement to a
Seller or an Affiliate for a period in excess of twenty (20) calendar days.”


(4) “Bridge Loan: A performing Whole Loan that is otherwise an Eligible Asset
except that the Underlying Mortgaged Property is not stabilized or is otherwise
considered to be in a transitional state, which exceptions shall be disclosed in
writing to the Buyer and such exceptions must be acceptable to the Buyer in its
discretion, which acceptance may, in the Buyer’s discretion, be conditioned on
additional terms, conditions and requirements with respect to such Bridge Loan;
provided, however, the debt and equity fundings for each Bridge Loan must be
sufficient to finance 100% of the completion of the improvements to the related
Underlying Mortgaged Property or there must exist sufficient net operating
income or interest reserves or guaranties to cover the debt service for all
Indebtedness related to the Underlying Mortgaged Property.”
 
3

--------------------------------------------------------------------------------


 
(5) “CDO Closing Date: The Business Day occurring after the date of this Second
Omnibus Amendment on which some or all of the Purchased Assets are repurchased
by the Sellers and sold into the CDO Securitization Transaction.”


(6) “CDO Securitization Transaction: A CDO securitization transaction involving
some or all of the Purchased Assets engaged in by NStar Real Estate CDO VIII.”


(7) “Class: With respect to a Mortgage Asset, such Mortgage Asset’s
classification as a Whole Loan, a Junior Interest, a Mezzanine Loan, a Bridge
Loan, a CMBS Security, a CTL Loan, a Subordinate CTL Loan, Senior Secured Bank
Debt or a Preferred Equity Interest.”


(8) “Construction Loan: A performing Whole Loan, the Underlying Mortgaged
Property for which has received all necessary entitlements and approvals to
develop the Underlying Mortgaged Property and construct improvements thereon in
a manner consistent with the applicable Seller’s representations to the Buyer
regarding such construction, which information shall be set forth in the related
Confirmation, such loan and the documents related thereto are otherwise
acceptable to the Buyer in its discretion and all construction related documents
are delivered to the Custodian as a part of the Mortgage Asset File for such
Whole Loan.”


(9) “Debt Service Coverage Ratio or DSCR: With respect to any Mortgage Asset or
Purchased Asset, as applicable, as of any date of determination, for the period
of time to be determined by the Buyer in its reasonable discretion (it being
understood that it is the Buyer’s intent to make the determination based on the
period of twelve (12) consecutive complete calendar months preceding such date
(or, if such Mortgage Asset was originated less than twelve (12) months from the
date of determination, the number of months from the date of origination), the
ratio of (a) the aggregate Net Cash Flow in respect of the Underlying Mortgaged
Properties relating to such Mortgage Asset or Purchased Asset, as applicable,
for such period to (b) the sum of (i) the aggregate amount of all amounts due
for such period in respect of all Indebtedness that was outstanding from time to
time during such period that is secured, directly or indirectly, by such
Underlying Mortgaged Properties (including, without limitation, by way of a
pledge of the equity of the owner(s) of such Underlying Mortgaged Properties) or
that is otherwise owing by the owner(s) of such Underlying Mortgaged Properties,
including, without limitation, all scheduled principal and/or interest payments
due for such period in respect of each Mortgage Asset or Purchased Asset, as
applicable, that is secured or supported by such Underlying Mortgaged Properties
plus (ii) the amount of all Ground Lease payments to be made in respect of such
Underlying Mortgaged Properties during such period, as any of the foregoing
elements of DSCR may be adjusted by the Buyer as determined by the Buyer in its
discretion; provided, however, that, with respect to Junior Interests, Mezzanine
Loans, Bridge Loans, Preferred Equity Interests and Subordinate CTL Loans that
are also Junior Interests or Mezzanine Loans, all such calculations shall be
made taking into account any senior or pari passu debt or other obligations,
including debt or other obligations secured directly or indirectly by the
applicable Underlying Mortgaged Property; provided, further, however, the DSCR
shall not be less than the Minimum DSCR.”
 
4

--------------------------------------------------------------------------------


 
(10) “Defaulted Mortgage Asset: Any Mortgage Asset (a) that is ninety (90) days
or more delinquent or (b) for which there is a non-monetary default (beyond any
applicable notice and cure period) under the related Mortgage Loan Documents
(including, with respect to Preferred Equity Interests, amounts that are not
paid current for the relevant period under the terms of the Mortgage Loan
Documents).”


(11) “Delinquent Mortgage Asset: A Mortgage Asset that is thirty (30) or more
days, but less than ninety (90) days, delinquent under the related Mortgage Loan
Documents (including, with respect to Preferred Equity Interests, amounts that
are not paid current for the relevant period under the terms of the Mortgage
Loan Documents).”


(12) “Eligible Asset: A Mortgage Asset that, as of any date of determination,
(i) is not a Defaulted Mortgage Asset or Delinquent Mortgage Asset;
(ii) satisfies each of the eligibility criteria set forth on Schedule 1 hereto
in all material respects; (iii) with respect to the portion of such Mortgage
Asset to be acquired by the Buyer, the funding obligations have been satisfied
in full and there is no unfunded commitment with respect thereto (unless
otherwise approved by the Buyer in its discretion); (iv) has been approved in
writing by the Buyer in its discretion; (v) has, to the extent applicable, an
LTV not in excess of the Maximum LTV; (vi) has, to the extent applicable, a DSCR
equal to or greater than the Minimum DSCR; (vii) is not a loan to an operating
business (other than a hotel); (viii) the purchase of such Eligible Asset will
not violate any applicable Sub-Limit; (ix) the Underlying Mortgage Property and
the Borrower and its Affiliates are domiciled in the United States (unless
otherwise approved by the Buyer subject to such additional terms and conditions
as the Buyer may require in its discretion); and (x) such Mortgage Asset is
denominated and payable in Dollars; provided, however, notwithstanding a
Mortgage Asset’s failure to conform to the criteria set forth above (including,
without limitation, a Mortgage Asset with a single or split rating by a Rating
Agency), the Buyer may, in its discretion and subject to such terms, conditions
and requirements and Advance Rate and Pricing Spread adjustments as the Buyer
may require in its discretion, designate in writing any such non-compliant
Mortgage Asset as an Eligible Asset, which designation shall not be deemed a
waiver of the requirement that all other Purchased Assets and all other Mortgage
Assets submitted for purchase by the Buyer, whether existing or in the future,
must be Eligible Assets.”
 
5

--------------------------------------------------------------------------------


 
(13) “Fee Letter: The Amended and Restated Fee Letter, dated as of June 6, 2006,
among the Sellers and the Buyer, as amended, modified, restated, replaced,
waived, substituted, supplemented or extended from time to time.”


(14) “Guarantor: Individually and collectively, as the context may require,
NorthStar Realty Finance Corp., a Maryland corporation (together with its
successors and permitted assigns) and NorthStar Realty Finance L.P., a Delaware
limited partnership (together with its successors and permitted assigns), as
joint and several guarantors under the Guaranty.”


(15) “Liquidity: An amount equal to the (a) sum of (without duplication) (i) the
amount of unrestricted cash and unrestricted Cash Equivalents, (ii) Availability
under this Agreement and (iii) the amount of Borrowing Capacity under the Other
Credit Facilities in the aggregate, less, (b) amounts necessary to satisfy
Margin Deficits under this Repurchase Agreement and the facilities described
under (a)(iii) of this definition of Liquidity.”


(16) “Loan-to Value Ratio or LTV: With respect to any Mortgage Asset or
Purchased Asset (other than any CMBS Security), as applicable, as of any date of
determination, the ratio of the outstanding principal amount of such Mortgage
Asset or Purchased Asset, as applicable, to the market value of the related
Underlying Mortgaged Property at such time (or, in the case of the Bridge Loans,
the cost of completion of the intended improvements), as determined by the
Buyer, (i) in connection with the initial purchase of a Mortgage Asset only and
to the extent a Current Appraisal is available, based on the Current Appraisal,
as the LTV may be adjusted by the Buyer as the Buyer determines in its
discretion, and, (ii) in all other cases, as the Buyer may determine in its
discretion based on such sources of information as the Buyer may determine to
rely on in its discretion; provided, however, that, with respect to Junior
Interests, Mezzanine Loans, Bridge Loans, Preferred Equity Interests and
Subordinate CTL Loans that are also Junior Interests or Mezzanine Loans, all
such calculations shall be made taking into account any senior or pari passu
debt or other obligations, including debt or other obligations secured directly
or indirectly by the applicable Underlying Mortgaged Property; provided,
further, however, the LTV shall not exceed the Maximum LTV.”
 
6

--------------------------------------------------------------------------------


 
(17) “Maximum Amount: Means $200,000,000, provided that, during the Temporary
Increase Period, upon the written request of the Sellers, the Buyer may, in its
discretion (and in all cases subject to the Buyer obtaining internal credit
approval), increase the Maximum Amount one (1) or more times to an aggregate
amount not to exceed $500,000,000, which increase(s) shall be set forth in
writing and acknowledged by the Sellers and the Guarantors; provided, however,
after the Temporary Increase Period, (i) in the event Purchased Assets are
repurchased and sold into the CDO Securitization Transaction on or prior to the
Temporary Increase Expiration Date and the Sellers repay the Temporary Increase
Indebtedness plus all accrued and unpaid Price Differential thereon and all
related Breakage Costs on or before the Temporary Increase Expiration Date, the
Maximum Amount shall be $200,000,000 and (ii) in the event the Sellers do not
satisfy clause (i) of this definition, the Maximum Amount shall be the sum of
$200,000,000 and the highest Temporary Increase Amount, which sum shall not
exceed $500,000,000; provided, further, however, on and after the Facility
Maturity Date, the Maximum Amount shall mean the aggregate Purchase Price
outstanding for all Transactions.”


(18) “Maximum LTV: With respect to any Eligible Asset (other than any CMBS
Security) at any time, the Loan-to-Value Ratio for the related Underlying
Mortgaged Property set forth on Schedule 1 to the Fee Letter under the heading
“End LTV” or “End LTC” (or, in the case of Preferred Equity Interests and
Construction Loans to the extent applicable, as set forth in the related
Confirmation under the same or similar headings; provided, however, in no event
shall the Maximum LTV for a Construction Loan exceed 85%) for the applicable
Class of such Mortgage Asset and, as applicable, the applicable Type of
Underlying Mortgaged Property; provided, however, the Maximum LTV shall take
into account any senior or pari passu debt or other obligations, including debt
or other obligations secured directly or indirectly by the applicable Underlying
Mortgaged Property.”


(19) “Minimum DSCR: With respect to any Mortgage Asset or Purchased Asset (other
than any CMBS Security), as applicable, at any time, the DSCR for the related
Underlying Mortgaged Property set forth on Schedule 1 to the Fee Letter under
the heading “In-Place DSCR” (or, in the case of Preferred Equity Interests and
Construction Loans to the extent applicable, as set forth in the related
Confirmation under the same or similar headings; provided, however, in no event
shall the Maximum LTV for a Construction Loan exceed 85%) for the applicable
Class of such Mortgage Asset and, as applicable, the applicable Type of
Underlying Mortgaged Property; provided, however, the Minimum DSCR shall take
into account any senior or pari passu debt or other obligations, including debt
or other obligations secured directly or indirectly by the applicable Underlying
Property.”
 
7

--------------------------------------------------------------------------------


 
(20) “Mortgage Asset: A Whole Loan, a Junior Interest, a Mezzanine Loan, a
Bridge Loan, a CMBS Security, a CTL Loan, a Subordinate CTL Loan, Senior Secured
Bank Debt or a Preferred Equity Interest, (i) the Underlying Mortgaged Property
for which is included in the categories for Types of Mortgage Assets, (ii) that
is listed on a Confirmation and (iii) for which the Custodian has been
instructed by a Seller to hold the related Mortgage Asset File for the Buyer
pursuant to the Custodial Agreement; provided, however, Mortgage Assets shall
not include any Retained Interest (if any) (unless approved by the Buyer in its
discretion).”


(21) “Pricing Rate: With respect to each Transaction, at any date of
determination, a rate per annum equal to the sum of (a) the applicable Rate on
such date plus (b) the applicable Pricing Spread for such Eligible Asset on such
date, as such Pricing Spreads are set forth in the Fee Letter (or, in the case
of the Preferred Equity Interests and Construction Loans, as set forth in the
related Confirmation).”


(22) “Pricing Spread: The financing spreads set forth on Schedule 1 to the Fee
Letter (or, in the case of the Preferred Equity Interests and Construction
Loans, as set forth in the related Confirmation) corresponding to the Classes
and, as applicable, Types of Mortgage Assets set forth therein; provided,
however, from and after an Event of Default, the Pricing Spread for each
Transaction shall automatically be increased by an additional 500 basis points
above and beyond the applicable Pricing Spread set forth in the Fee Letter (or,
in the case of the Preferred Equity Interests and Construction Loans, as set
forth in the Confirmation).”


(23) “Repurchase Date: The earlier of (i) the Facility Maturity Date, (ii) the
date that is 364 days from the Purchase Date or (iii) the Business Day on which
any Seller is to repurchase the Purchased Assets from the Buyer (a) as specified
by any Seller and agreed to by the Buyer in the related Confirmation or (b) if a
Transaction is terminable by any Seller on demand, the date determined in
accordance with Paragraph 3(a)(ix) of this Repurchase Agreement, as such dates
in clauses (i), (ii) and (iii) above may be modified by application of the
provisions of Paragraph 3 or 11 of this Repurchase Agreement.”


(24) “Repurchase Documents: This Repurchase Agreement, the Custodial Agreement,
the Pledge and Security Agreement, the Account Agreement, the Security Account
Control Agreement, the Fee Letter, the Guaranty, the Assignments, the
Confirmations, the Custodial Fee Letter, all UCC financing statements (and
amendments thereto) filed pursuant to the terms of this Repurchase Agreement or
any other Repurchase Document, the Preferred Equity Pledge and Security
Agreement, any joinder agreement executed by a Seller and any additional
document, certificate or agreement, the execution of which is necessary or
incidental to or desirable for performing or carrying out the terms of the
foregoing documents.”
 
8

--------------------------------------------------------------------------------


 
(25) “Seller: Individually and collectively as the context requires, NRFC WA
Holdings, LLC, , a Delaware limited liability company, NRFC WA Holdings II, LLC,
a Delaware limited liability company, NRFC WA Holdings III, LLC, a Delaware
limited liability company, NRFC WA Holdings IV, LLC, a Delaware limited
liability company, NRFC WA Holdings V, LLC, a Delaware limited liability
company, NRFC WA Holdings VI, LLC, a Delaware limited liability company, NRFC WA
Holdings VII, LLC, a Delaware limited liability company, NRFC WA Holdings VIII,
LLC, a Delaware limited liability company, and any other Person that becomes a
party to the Repurchase Documents as a Seller, in such case together with their
successors and permitted assigns. Each Seller shall be jointly and severally
liable under the Repurchase Documents.”


(26) “Sub-Limit: With respect to the characteristics of the Mortgage Assets or
Purchased Assets, as applicable:


(a) the aggregate Purchase Price for all outstanding Transactions involving
Mezzanine Loans shall not exceed 67% of the Maximum Amount;


(b) the aggregate Purchase Price for all outstanding Transactions involving CTL
Loans and/or Subordinate CTL Loans shall not exceed 50% of the Maximum Amount;


(c) the aggregate Purchase Price for all outstanding Transactions involving
Ground Leases shall not exceed 35% of the Maximum Amount;


(d) the aggregate Purchase Price for all outstanding Transactions involving
hotels shall not exceed 45% of the Maximum Amount;


(e) the aggregate Purchase Price for all outstanding Transactions involving
Construction Loans shall not exceed 25% of the Maximum Amount;


(f) the aggregate Purchase Price for all outstanding Transactions involving
Underlying Mortgage Properties located in the same metropolitan statistical area
shall not exceed 50% of the Maximum Amount;


(g) the aggregate Purchase Price for any single outstanding Transaction or for
multiple Transactions to a single Borrower (including any Affiliate of a
Borrower) shall not exceed 40% of the Maximum Amount;


(h) the aggregate Purchase Price for all outstanding Transactions involving CMBS
Securities or Senior Secured Bank Debt rated BB- or below by any Rating Agency
shall not exceed 25% of the Maximum Amount;
 
9

--------------------------------------------------------------------------------


 
(i) the aggregate Purchase Price for all outstanding Transactions involving
Preferred Equity Interests shall not exceed 25% of the Maximum Amount; and


(j) the aggregate Over-Advance Purchase Price for all Over-Advance Purchased
Assets shall not exceed $50,000,000.”


(27) “Temporary Increase Amount: An amount determined by the Buyer in its
discretion, but in any event, not greater than $300,000,000.”


(28) “Temporary Increase Expiration Date: The earlier of (a) March 23, 2007 (or,
if such day is not a Business Day, the next succeeding Business Day) and (b) the
CDO Closing Date.”


(29) “Temporary Increase Indebtedness: The amount of the Purchase Price
outstanding that exceeds $200,000,000.”


(30) “Temporary Increase Period: The period of time from the date of this Second
Omnibus Amendment to and including the Temporary Increase Expiration Date.”


(31) “Type: With respect to a Mortgage Asset, the classification of the
Underlying Mortgaged Property as one of the following: multifamily, mobile home
park, retail, office, industrial, hotel, self-storage facility, condominium
conversions and entitled land.”


(32) “Underlying Mortgaged Property: (a) In the case of a Whole Loan, the
Mortgaged Property securing the Whole Loan, (b) in the case of a Junior
Interest, the Mortgaged Property securing such Junior Interest (if the Junior
Interest is of the type described in clause (b) of the definition thereof), or
the Mortgaged Property securing the mortgage loan in which such Junior Interest
represents a junior participation (if the Junior Interest is of the type
described in clause (a) of the definition thereof), (c) in the case of a
Mezzanine Loan or a Junior Interest in a Mezzanine Loan, the Mortgaged Property
that secures the senior mortgage loan, (d) in the case of a Bridge Loan, CTL
Loan or Subordinate CTL Loan, the Mortgaged Property securing the Whole Loan,
Junior Interest or Mezzanine Loan, as applicable, (e) in the case of a CMBS
Security, the Mortgaged Properties backing such CMBS Securities, (f) in the case
of Senior Secured Bank Debt, the Mortgaged Property, if any, securing such
Senior Secured Bank Debt and (g) in the case of a Preferred Equity Interest, the
Mortgaged Property owned directly or indirectly by the Preferred Equity
Grantor.”


(33) “Underwriting Package: With respect to any Mortgage Asset (other than a
CMBS Security), the Underwriting Package shall include, to the extent
applicable, (i) a copy of the Current Appraisal or, if unavailable, any other
recent appraisal, (ii) the current rent roll, (iii) a minimum of two (2) years
of property level financial statements to the extent available, (iv) the current
financial statements of the Borrowers under the Mortgage Asset, and, if such
Mortgage Asset is not a Whole Loan, the Borrower under the Commercial Real
Estate Loan to the extent provided to or reasonably available to the applicable
Seller upon request, (v) the loan documents, Governing Documents and title
commitment/policy to be included in the Mortgage Asset File, together with
copies of any appraisals, environmental reports, studies or assessments (to
include, at a minimum, a phase I report), evidence of zoning compliance,
property management agreements, assignments of property management agreements,
contracts, licenses and permits, in each case to the extent in the a Seller’s
possession or reasonably available to the a Seller and, if the Mortgage Asset is
purchased by the Buyer, assignments of such documents by the Seller in blank to
the extent covered by assignments in blank delivered to the Custodian, (vi) any
financial analysis, site inspection, market studies, environmental reports and
any other diligence conducted by or provided to the a Seller and (vii) such
further documents or information as the Buyer may reasonably request. With
respect to any CMBS Security, the Underwriting Package shall consist of, to the
extent applicable, (i) the related prospectus or offering circular, (ii) all
structural and collateral term sheets and all other computational or other
similar materials provided to the a Seller in connection with its acquisition of
such CMBS Security, (iii) all distribution date statements issued in respect
thereof during the immediately preceding twelve (12) months (or, if less, since
the date such CMBS Security was issued), (iv) all monthly reporting packages
issued in respect of such CMBS Security during the immediately preceding
twelve (12) months (or, if less, since the date such CMBS Security was issued),
(v) all Rating Agency pre-sale reports, (vi) all asset summaries and any other
due diligence materials, including, without limitation, reports prepared by
third parties, provided to the a Seller in connection with its acquisition of
such CMBS Security, and (vii) such further documents or information as the Buyer
may reasonably request.”
 
10

--------------------------------------------------------------------------------


 
(34) “Whole Loan: A performing Commercial Real Estate whole loan (including,
without limitation, a Construction Loan) secured by a first priority perfected
security interest in the Underlying Mortgaged Property.”


(b) Terms defined in this Second Omnibus Amendment and any other amendment are
incorporated into and made a part of the Repurchase Documents. In addition, the
following new definitions are added to Section 1(a) of Annex I to the Repurchase
Agreement as follows:


(1) “BofA Facility: That certain facility evidenced by the Master Loan,
Guarantee and Security Agreement, dated as of September 28, 2005, among
NorthStar Realty Finance L.P., NorthStar Realty Finance Corp., NS Advisors LLC,
the other entities listed as guarantors on the signature pages thereof and Bank
of America, N.A. (as amended, modified, restated, replaced, waived, substituted,
supplemented or extended from time to time).”
 
11

--------------------------------------------------------------------------------


 
(2) “Borrowing Capacity: The ability to obtain draws or advances in the
discretion of a Guarantor or any Affiliate or Subsidiary of a Guarantor in
Dollars and within two (2) Business Days of the request therefor and to use or
apply such draws or advances to repay amounts under the Repurchase Documents or
other Indebtedness.”


(3) “Maximum Aggregate Over-Advance Purchase Price Amount: $50,000,000.”


(4) “Other Credit Facilities: Any warehouse, repurchase, loan or credit facility
provided by a national banking association or any syndicate thereof (or any
other financial institution approved by the Buyer in its reasonable discretion)
to a Guarantor or any Affiliate or Subsidiary of a Guarantor, including, without
limitation, the BofA Facility.”


(5) “Over-Advance Advance Rate: Defined in the Fee Letter.”


(6) “Over-Advance Draw Fee: Defined in the Fee Letter.”


(7) “Over-Advance Pricing Spread: Defined in the Fee Letter.”


(8) “Over-Advance Purchase Price: The amount of the Purchase Price paid by the
Buyer for an Over-Advance Purchased Asset minus the Purchase Price that would
have been paid for such Purchased Asset applying the Advance Rate otherwise
applicable to such Purchased Asset without giving effect to this Second Omnibus
Amendment.”


(9) “Over-Advance Purchased Asset: Defined in Section 26 of Annex I to the
Repurchase Agreement.”


(10) “Over-Advance Repayment Date: Defined in the Fee Letter.”


(11) “Permitted Indebtedness: With respect to Preferred Equity Interests,
Indebtedness that is permitted under the related Mortgage Loan Documents and
disclosed in writing to the Buyer in a Transaction Request and a Confirmation.”


(12) “Preferred Equity Grantor: The entity in which a Preferred Equity Interest
represents an investment.”


(13) “Preferred Equity Interest: The entire Capital Stock representing the
preferred equity interest in an entity that owns directly or indirectly
Commercial Real Estate, including, but not limited to, all equity interests
representing a dividend on any of the Capital Stock of the Preferred Equity
Grantor or representing a distribution or return of capital upon or in respect
of the Capital Stock of the Preferred Equity Grantor, in each case as it relates
to a Preferred Equity Interest; provided, however, (i) such Preferred Equity
Interest must contain a synthetic maturity feature acceptable to the Buyer in
its sole and absolute discretion, (ii) the Buyer’s funding of the Preferred
Equity Interest is subject to regulatory and compliance criteria, (iii) the
Buyer reserves the right in its reasonable discretion to require that each
Preferred Equity Interest be acquired by and transferred to the Buyer by a
special purpose entity as a co-Seller under the Agreement and for the co-Seller
to execute the Buyer’s then current form of joinder agreement as a condition to
the purchase of the Preferred Equity Interest and (iv) the Preferred Equity
Interest is structured so as to avoid consolidation of the Preferred Equity
Interest and the other equity interests in the Preferred Equity Grantor, as
required by customary legal and GAAP accounting requirements applicable to the
Seller and the Buyer. All references to, and calculations required to be made in
respect of, any principal and/or interest associated with any Preferred Equity
Interest shall be deemed to refer to the face amount of such Preferred Equity
Interest and the preferred return or yield (however such terms are denominated,
as set forth in the related Mortgage Loan Documents), whether payable or
accrued.”
 
12

--------------------------------------------------------------------------------


 
(14) “Preferred Equity Interest Documents: The related Governing Documents of
the Preferred Equity Grantor together with any certificate, instrument or other
tangible evidence of the Capital Stock in the Preferred Equity Grantor.”


(15) “Preferred Equity Pledge and Security Agreement: The Amended and Restated
Preferred Equity Interest Pledge and Security Agreement, dated as of even date
with this Second Omnibus Amendment, between the Sellers and Buyer relating to
the Preferred Equity Interests, as such agreement is amended, modified, waived,
supplemented, extended, restated or replaced from time to time.”


(16) “Temporary Ramp-Up Asset: Defined in Section 24 of Annex I to the
Repurchase Agreement.”


(17) “Temporary Ramp-Up Pricing Terms: Defined in the Fee Letter.”


(c) The third to the last sentence of Paragraph 6(a)(ii) of Annex I to the
Repurchase Agreement is amended and restated as follows:


“For the avoidance of doubt and not by way of limitation of the foregoing,
(A) each Purchased Item, including all Income related thereto, secures the
obligations of each Seller with respect to all other Transactions and the
obligations with respect to all other Purchased Items, including those Purchased
Assets that are junior in priority to the Purchased Item in question, (B) an
Event of Default by any Seller is a default by all Sellers and the Buyer may
pursue its remedies in connection therewith against any of the Purchased Items
and/or against the assets and Properties of any or all Sellers, and (C) if an
Event of Default has occurred and is continuing, no Purchased Item will be
released from the Buyer’s Lien or transferred to the Sellers until the
Obligations are indefeasibly paid in full.”
 
13

--------------------------------------------------------------------------------


 
(d) Paragraph 10(a) of Annex I to the Repurchase Agreement is amended and
restated as follows:


“(a) Organization and Good Standing. Each of the Sellers and the Guarantors has
been duly organized, and is validly existing as a limited liability company,
with respect to each Seller, and as a corporation or limited partnership, as
applicable, with respect to the Guarantors, in good standing, under the laws of
the state of its organization or formation, with all requisite power and
authority to own or lease its Properties and conduct its business as such
business is presently conducted, and had, at all relevant times, and now has,
all necessary power, authority and legal right to acquire, own, sell and pledge
the Purchased Items.”


(e) Paragraph 10(b) of Annex I to the Repurchase Agreement is amended and
restated as follows:


“(b) Due Qualification. Each of the Sellers and the Guarantors is duly qualified
to do business and is in good standing as a limited liability company,
corporation or partnership, as applicable, and has obtained all necessary
licenses and approvals, in all jurisdictions in which the ownership or lease of
its Property or the conduct of its business requires such qualification,
licenses or approvals.”


(f) Paragraph 10(ss) of Annex I to the Repurchase Agreement is amended and
restated as follows:


“(ss) REIT Status. Subject to Section 5(mm) of Annex I to the Repurchase
Agreement, NorthStar qualifies as a REIT.”


(g) The first paragraph of Paragraph 11 of Annex I to the Repurchase Agreement
is amended as follows:


“(i) the “or” is deleted at the end of clause (xvii); and


(ii) at the end of clause (xviii), before “(each an “Event of Default”)”, the
following provision shall be inserted: “or (xix) any of the Sellers and/or any
of the Guarantors fails to comply with or violates in any respect Section 24
and/or Section 26 of Annex I to the Repurchase Agreement and the same continues
unremedied for a period of (a) two (2) Business Days, with respect to any
monetary obligation, and (b) in all other cases, five (5) Business Days, after
notice from the Buyer.””
 
14

--------------------------------------------------------------------------------


 
(h) Clause (D) of Section 3(b)(vi) of Annex I to the Repurchase Agreement is
amended by substituting “NorthStar” for “Guarantor” each time the term Guarantor
appears therein.


(i) The following new Section 3(b)(xxii) is added to the end of Section 3 of
Annex I to the Repurchase Agreement as follows (and, in connection therewith,
Section 3(b)(xx) of Annex I to the Repurchase Agreement is amended by deleting
the “and” at the end thereof and Section 3(b)(xxi) Annex I to the Repurchase
Agreement is amended by substituting a “; and” for the “.” at the end thereof):


“(xxii) for each Preferred Equity Interest, the applicable Seller has executed
and delivered all instruments and documents and has taken all further action
reasonably necessary and desirable or that the Buyer has reasonably requested in
order to (i) perfect and protect the Buyer’s security interest in such Preferred
Equity Interest (including, without limitation, execution and delivery of one or
more control agreements reasonably acceptable to the Buyer, and any and all
other actions reasonably necessary to satisfy the Buyer that the Buyer has
obtained a first priority perfected security interest in such Preferred Equity
Interest); (ii) enable the Buyer to exercise and enforce its rights and remedies
hereunder in respect of such Preferred Equity Interest; and (iii) otherwise
effect the purposes of this Agreement, including, without limitation and if
requested by the Buyer, having delivered to the Buyer irrevocable proxies in
respect of such Preferred Equity Interest.”


(j) The second to the last line of Section 5(i)(i) of Annex I to the Repurchase
Agreement is amended by substituting “NorthStar” for “Guarantor”.


(k) Section 5(s) of Annex I to the Repurchase Agreement is amended and restated
as follows:


“(i) Maintenance of Liquidity. NorthStar shall not permit, for any calendar
quarter, its Liquidity for such Test Period to be less than $12,000,000,
$5,000,000 of which shall consist of cash or Cash Equivalents.


(ii) Maintenance of Tangible Net Worth. NorthStar shall not permit, for any Test
Period, its Tangible Net Worth (including NorthStar’s minority interest in the
Operating Partnership) at any time to be less than the sum of (A) $225,000,000
plus (B) an amount equal to 75% of the aggregate net proceeds after costs and
expenses received by any Guarantor or any Subsidiaries of any Guarantor in
connection with the offering or issuance of any Capital Stock of any Guarantor
or Subsidiaries of any Guarantor after the Closing Date.


(iii) Maintenance of Debt to Book Equity. NorthStar shall not permit, for any
Test Period, the ratio of its recourse Indebtedness to Tangible Net Worth at any
time to be greater than .80 to 1.0.
 
15

--------------------------------------------------------------------------------


 
(iv) Interest Coverage. The Sellers shall not permit, for any Test Period, the
ratio of (A) the sum of Consolidated Adjusted EBITDA for all Sellers for such
Test Period to (B) Interest Expense for all Sellers for such Test Period to be
less than 1:5 to 1:0.”


(l) Section 5(mm) of Annex I to the Repurchase Agreement is amended and restated
as follows:


“(mm) NorthStar Status. NorthStar shall remain listed on a nationally recognized
securities exchange in good standing. NorthStar may change its status as a REIT
provided it remains in compliance with the Financial Covenants in all respects.”


(m) The following new Section 5(pp) is added to the end of Section 5 of Annex I
to the Repurchase Agreement as follows:


“Preferred Equity Interests. The Sellers shall not permit any Capital Stock that
is the subject of a Preferred Equity Interest to consist of an interest in an
entity other than a partnership or limited liability company and, with respect
to such limited partnership and limited liability company interests, shall not
permit any such interest to: (i) be dealt in or traded on a securities exchange
or in a securities market or (ii) be held in a Securities Account. The Sellers
shall execute and deliver, or cause to be executed or delivered, to the Buyer
(or the Custodian on its behalf) such agreements, documents and instruments as
the Buyer may reasonably require to perfect its security interest in any such
Capital Stock.”


(n) Section 24 of Annex I to the Repurchase Agreement is amended and restated as
follows:
 
16

--------------------------------------------------------------------------------


 
“Section 24 Temporary Increase Period.


During the Temporary Increase Period, provided there exists no Event of Default
and the Buyer has agreed to a Temporarily Increase Amount of the Maximum Amount
in accordance with the definition thereof, (a) with respect to Mortgage Assets
that are eligible for the CDO Securitization Transaction, as determined by the
Buyer in its discretion, and that the Buyer has agreed to purchase (other than
Over-Advance Purchased Assets), the Sellers may elect, on or before the related
Purchase Date by written notice to the Buyer, the Temporary Ramp-Up Pricing
Terms in lieu of the applicable Advance Rate and Pricing Spread contained in the
Fee Letter (or the Confirmations in the case of Preferred Equity Interests and
Construction Loans) that are otherwise applicable to such Mortgage Assets (each
such Purchased Asset, a “Temporary Ramp-Up Asset”), (b) the Unused Fee shall
accrue in the manner described in the Fee Letter, (c) an upsize fee shall be
payable by the Sellers to the Buyer on the Temporary Increase Amount only in
accordance with clause (iii) of the penultimate sentence of this Section 24 and
(d) the Buyer may, in its discretion, on a monthly basis adjust the Advance
Rates under the Temporary Ramp-Up Pricing Terms for one (1) or more Temporary
Ramp-Up Assets, and, if any Advance Rate under the Temporary Ramp-Pricing Terms
is adjusted downward, the Sellers shall, no later than two (2) Business Days
from the date of the adjustment, make principal payments to the Buyer as
necessary so that the Purchase Price outstanding for each applicable Temporary
Ramp-Up Asset is equal to or less than the Purchase Price based on the adjusted
Advance Rate, and, in connection with such principal payments, pay any Price
Differential due thereon and any Breakage Costs payable in connection therewith;
provided, however, if there exists no Event of Default and the principal amount
due in connection with such adjustment is equal to or less than $5,000,000, the
Sellers may repay such adjustment amounts pursuant to clause eighth of
Paragraph 5 of Annex I to the Repurchase Agreement, as and when funds are
available therefor under such clause eighth of Paragraph 5 of Annex I to the
Repurchase Agreement. Subject to the terms herein, in the event the Sellers
elect the Temporary Ramp-Up Pricing Terms for any Purchased Asset as provided
above and any such Temporary Ramp-Up Assets are not repurchased by the Sellers
and sold into the CDO Securitization Transaction on or before the Temporary
Increase Expiration Date, (i) the Temporary Ramp-Up Pricing Terms shall cease to
be effective with respect to all Purchased Assets from and after the Temporary
Increase Expiration Date and, thereafter, the Advance Rate and Pricing Spread
for each such Purchased Asset shall be the applicable Pricing Spread and Advance
Rate set forth in the Fee Letter (or the Confirmations in the case of Preferred
Equity Interests and Construction Loans), (ii) the Sellers shall, on or before
the Temporary Increase Expiration Date, make principal payments to the Buyer as
necessary so that the Purchase Price outstanding for each such Temporary Ramp-Up
Asset is equal to or less than the Purchase Price based on the applicable
Advance Rate set forth in the Fee Letter (or the Confirmations in the case of
Preferred Equity Interests and Construction Loans), and, in connection with such
principal payments, pay any Price Differential due thereon and any Breakage
Costs payable in connection therewith, (iii) the Seller shall pay to the Buyer
on the Temporary Increase Expiration Date an upsize fee as provided in the Fee
Letter, (iv) the Maximum Amount shall thereafter be the sum of $200,000,000 and
the highest Temporary Increase Amount, which sum shall not be in excess of
$500,000,000, in all cases subject to the definition of Maximum Amount, (v) the
Unused Fee shall commence accruing based on the full amount of the Maximum
Amount specified in the preceding clause (iv), subject to the terms of the Fee
Letter, (vi) the limit on the Guaranteed Indebtedness set forth in Section 1 of
the Guaranty shall be increased automatically to 10% of the new Maximum Amount
determined in accordance with clause (iv) above and (vii) the Buyer may, in its
discretion, adjust any or all Advance Rates set forth in Schedule 1 to the Fee
Letter (or the Confirmations in the case of Preferred Equity Interests and
Construction Loans) with respect to the existing Purchased Assets to such
Advance Rates which, when considered on a portfolio basis, would result in an
investment grade rating in a rated CDO securitization for such Purchased Assets,
and, if such adjustment is made, the Sellers shall make principal payments to
the Buyer as necessary so that the Purchase Price outstanding for all Purchased
Assets is equal to or less than the Purchase Price for all Purchased Assets
based on the adjusted Advance Rates, which principal payments shall be applied
to the outstanding Purchase Price of one (1) or more Purchased Assets, as
determined by the Buyer in its discretion, and, in connection with such
principal payments, pay any Price Differential due thereon and any Breakage
Costs payable in connection therewith; provided, however, if there exists no
Event of Default and the principal amount due in connection with such adjustment
is equal to or less than $5,000,000, the Sellers may repay such adjustment
amounts pursuant to clause eighth of Paragraph 5 of Annex I to the Repurchase
Agreement, as and when funds are available therefor under such clause eighth of
Paragraph 5 of Annex I to the Repurchase Agreement. Notwithstanding the Buyer’s
agreement to this Second Omnibus Amendment, including, without limitation, the
preceding sentence, the Buyer, has, retains and does not waive any of its rights
and/or benefits under the Repurchase Documents, including without limitation,
the ability to determine at any time the Asset Value of one or more Purchased
Assets.”
 
17

--------------------------------------------------------------------------------


 
(o) The following new Section 26 is added to Annex I to the Repurchase Agreement
as follows:


“Over-Advances.


(a) During the Commitment Period and provided no Event of Default is then
existing, the Buyer may, in its discretion, purchase certain Mortgage Assets
from the Sellers using the Over-Advance Advance Rate (each an “Over-Advance
Purchased Asset”), subject in each case to the satisfaction of the following
requirements (i) the Purchase Price for each Over-Advance Purchased Asset shall
not exceed a last dollar LTV of 85%, in each case as determined by the Buyer in
its discretion, (ii) each such Over-Advance Purchased Asset shall be an Eligible
Asset, (iii) as a part of the Price Differential payment otherwise due on each
Payment Date with respect to each such Over-Advance Purchased Asset, the Pricing
Spread on the Over-Advance Purchase Price shall be the Over-Advance Pricing
Spread, (iv) on the Purchase Date for, and as a condition to the advance of any
such Over-Advance Purchase Price, the Sellers shall pay to the Buyer a one-time
draw fee for each Over-Advance Purchased Asset in the amount of the product of
the Over-Advance Draw Fee and the amount of the related Over-Advance Purchase
Price, such fee not being applicable to any re-draw following repayment in
connection with such Over-Advance Purchased Asset, (v) the aggregate
Over-Advance Purchase Price shall not exceed the Maximum Aggregate Over-Advance
Purchase Price Amount, (vi) the Sellers shall repay the Over-Advance Purchase
Price for each such Over-Advance Purchased Asset on or before the earlier of
(A) the Over-Advance Repayment Date and (B) the Repurchase Date, (vii) the
Sellers shall not be permitted to obtain any Over-Advance Purchase Price at any
time when the aggregate Purchase Price outstanding exceeds 85% of the Asset
Value of all Purchased Assets, (viii) at no time shall the aggregate Purchase
Price outstanding exceed 85% of the Asset Value of all Purchased Assets, and, if
the aggregate Purchase Price outstanding does exceed 85% of the Asset Value at
any time (the “Excess Purchase Price”), the Sellers shall immediately make
principal payments to the Buyer in an amount necessary to eliminate the Excess
Purchase Price, which principal payments shall be applied to the outstanding
Purchase Price of one (1) or more Purchased Assets, as determined by the Buyer
in its discretion, and, in connection with the payment of such principal
payments, the Sellers shall pay any Price Differential due thereon and any
Breakage Costs payable in connection therewith; provided, however, if the Excess
Purchase Price is equal to or less than $5,000,000, the Sellers may repay such
Excess Purchase Price pursuant to clause eighth of Paragraph 5 of Annex I to the
Repurchase Agreement, as and when funds are available therefor under
clause eighth of Paragraph 5 of Annex I to the Repurchase Agreement, (ix) no
Over-Advance Purchase Price shall be permitted for Construction Loans or
Mortgage Assets that are collateralized by unimproved land, condominium projects
or highly transitional properties, (x) the Sellers, the Guarantors and the
Pledgor are otherwise in compliance with all of the terms, conditions,
covenants, obligations, representations, warranties and requirements contained
in the Repurchase Documents, including, without limitation, the Financial
Covenants and (xi) in addition to the Liquidity required under the Financial
Covenants, NorthStar shall also maintain Liquidity in an amount equal to 50% of
the amount of Over-Advance Purchase Price outstanding at any given time. During
the Commitment Period, provided there is no event of Default existing, amounts
repaid under this Section 26 may be readvanced subject to and in accordance with
the terms of this Section 26 and the other provisions of the Repurchase
Documents.”
 
18

--------------------------------------------------------------------------------


 
(p) Schedule 1 to Annex I to the Repurchase Agreement is amended by adding
thereto Schedule 1, Part VII, which is attached hereto as Exhibit A and is
incorporated herein by reference.


(q) The Exhibits, Schedules and Annexes to the Repurchase Agreement are deemed
amended, as necessary, to include Preferred Equity Interests.


Section 2. Amendments to Custodial Agreement.


(a) The term “Basic Mortgage Asset Documents” contained in Section 1.1 and
Annex 13 of the Custodial Agreement is amended and restated as follows:


“Basic Mortgage Asset Documents: Means the following original (except as
otherwise permitted in Section 3.1 below), fully executed and completed
documents (in each case together with an original Assignment, an original
assignment or allonge, as applicable, of each Basic Mortgage Asset Document,
executed in blank (or, where permitted by Subsection 3.1(j), an original omnibus
assignment executed in blank) and, as applicable, an original assignment,
assignment and assumption agreement or any similar document required by the
terms of the applicable Mortgage Loan Documents to effectuate an assignment of
such Mortgage Asset, executed by the Seller in blank), (i) with respect to any
Whole Loan, CTL Loan or Subordinate CTL Loan that is a Whole Loan, the Mortgage
Note, the Mortgage, the Assignment of Mortgage, the Assignment of Leases, the
Security Agreement, and, as applicable, the Pledge Agreement, the stock,
certificates or other instruments representing Pledged Stock and any related
stock, certificate or other similar power, (ii) with respect to any Mezzanine
Loan or Subordinate CTL Loan that is a Mezzanine Loan, the Mezzanine Note, the
Pledge Agreement, the stock, certificate or other instruments representing
Pledged Stock, any stock, certificate or other similar power, and, as
applicable, any Mortgage, Assignment of Mortgage, Assignment of Leases and
Security Agreement, (iii) with respect to any Junior Interest or Subordinate CTL
Loan that is a Junior Interest, the Junior Interest Note and the Participation
Agreement, (iv) with respect to a Bridge Loan, the Basic Mortgage Asset
Documents for a Whole Loan, (v) with respect to a CMBS Security, the CMBS
Security Certificate (if any), (vi) with respect to Senior Secured Bank Debt,
the Senior Secured Bank Debt Note(s), the Mortgage (if any), the Assignment of
Mortgage (if any), the Assignment of Leases (if any), the Security Agreement (if
any), the Pledge Agreement (if any), the stock, certificates or other
instruments representing Pledged Stock (if any), any related stock, certificate
or other similar power and any other certificated collateral and (vii) with
respect to any Preferred Equity Interest, the Preferred Equity Interest
Documents.”


19

--------------------------------------------------------------------------------


 
(b) Section 3.1(a) of the Custodial Agreement is amended by deleting “and” at
the end of clause (xxv), deleting the period at the end of clause (xxvi) and
substituting “; and”, and adding the following new clause (xxvii).


“(xxvii) all construction related documents related to such Whole Loan to the
extent the Whole Loan is a Construction Loan.”


(c) Section 3.1(b)(iii) of the Custodial Agreement is amended and restated as
follows:


“(iii) (A) if the Seller is the holder of any original document referred to in
Subsections 3.1(a), 3.1(c) or 3.1(g), as applicable (other than clauses (xxiv),
(xxv) and (xxvi) in the case of Subsection 3.1(a) and other than the last
three (3) clauses of Subsections 3.1(c) or 3.1(g)), the Seller shall deliver the
same to the Custodian as part of the Mortgage Asset File, together with (1) the
originals of all intervening assignments thereof, showing a complete chain of
assignment from the Originator to the Seller, and (2) an original assignment of
the related document, agreement or instrument, executed by the Seller in blank
or (B) if the Seller is not the holder of any such original document referred to
in Subsections 3.1(a), 3.1(c) or 3.1(g), as applicable (other than
clauses (xxiv), (xxv) and (xxvi) in the case of Subsection 3.1(a) and other than
the last three (3) clauses of Subsections 3.1(c) or 3.1(g)), the Seller shall
deliver an original of such document (if it has possession of or has an ability
to obtain possession of an original, or, if not, a copy of such documents) to
the Custodian as part of the Mortgage Asset File (together with originals or
copies, as applicable, of all intervening assignments thereof, showing a
complete chain of assignment from the Originator to the Senior Interest Holder
or other holder); provided, however, an assignment of such documents,
instruments and agreement referred in this clause (iii)(B) from the Seller in
blank shall not be required.”


20

--------------------------------------------------------------------------------


 
(d) Section 3.1(e) of the Custodial Agreement is amended by changing
clause (viii) to (ix) and inserting the following new clause (viii):


“(viii) with respect to CMBS Securities that are uncertificated securities, an
original executed agreement granting control of such CMBS Security to the Buyer
and providing that, after a Default or Event of Default, the issuer shall comply
with the instructions of the Buyer without the consent of any Seller of any
other Person.”


(e) Section 3.1(h) of the Custodial Agreement is amended by deleting
“Subsection (a), (b), (c), (d), (e), (f) and (g)” in the last sentence and
substituting in its place “Subsection 3.1(a), (b), (c), (d), (e), (f), (g) and
(k)”.


(f) The following new Section 3.1(k) is added to the Custodial Agreement:


With respect to each Preferred Equity Interest:


“(i) the original Preferred Equity Interest Documents (other than the Governing
Documents) (if any), which Preferred Equity Interest Documents shall (A) be
endorsed (either on the face thereof or pursuant to a separate allonge) by the
most recent endorsee prior to the applicable Seller, without recourse, to the
order of the applicable Seller and further reflect a complete, unbroken chain of
endorsement from the Originator to the applicable Seller and (B) be accompanied
by a separate allonge pursuant to which the applicable Seller has endorsed such
Preferred Equity Interest Documents, without recourse, in blank;


(ii) certified copies of the Governing Documents of the Preferred Equity
Grantor;


(iii) with regard to the Preferred Equity Grantor, an original secretary’s
certificate, certificate of incumbency and resolution authorizing, among other
things, the issuance of the Preferred Equity Interest only if the Preferred
Equity Documents do not so provide;


(iv) the original Assignment required by the Repurchase Agreement;
 
21

--------------------------------------------------------------------------------


 
(v) original good standing certificates for the Preferred Equity Grantor (and
any entity signing for each entity) in the jurisdiction of its formation;


(vi) to the extent applicable, the original related Interest Rate Protection
Agreement and the original assignments thereof to the Buyer;


(vii) if applicable, an original power of attorney;


(viii) originals of each agreement, letter of credit, cash management agreement,
environmental indemnity, guaranty or other indemnity agreement relating to the
subject Preferred Equity Interest, together with (A) originals of any
intervening assignments of each such document that precede the assignment
thereof referred to in clause (k)(viii)(B), (B) if the applicable Seller is not
the Originator, an original assignment of each such document, in favor of the
applicable Seller, executed by the Originator (or, if such document was
previously assigned, by the most recent assignee), and (C) an original
assignment of each such document, in blank, executed by the applicable Seller;


(ix) if applicable, an undated original stock, membership or similar power
covering each Preferred Equity Interest, duly executed in blank with, if the
Buyer so requests, signature guaranteed;


(x) any applicable Servicing Agreement or Pooling and Servicing Agreement;


(xi) the original assignment document(s) (if any) required under the terms of
the Mortgage Loan Documents to effectuate an assignment thereunder of the
Mortgage Asset by the applicable Seller, executed by the applicable Seller in
blank, together with (A) originals of any intervening assignments that precede
the assignment referred to in clause (k)(xi)(B), and (B) if the applicable
Seller is not the Originator, original assignment documents, in favor of the
applicable Seller, executed by the Originator (or, if such document was
previously assigned by the most recent assignee);


(xii) if applicable, a copy of the UCC financing statement(s) filed with respect
to the Preferred Equity Interests and naming the Originator as secured party,
together with copies of any intervening UCC financing statements or UCC
financing statement amendments, as applicable, disclosing assignments prior to
the assignment to the applicable Seller, in each case with evidence of filing in
the applicable jurisdiction indicated thereon;


(xiii) if applicable, if the applicable Seller is not the Originator, a copy of
a UCC financing statement or UCC financing statement amendment, as applicable,
in favor of the applicable Seller, with evidence of filing in the applicable
jurisdiction indicated thereon, disclosing the assignment of each UCC financing
statements referred to in clause (k)(xii) above, executed by the Originator (or,
if such UCC financing statement(s) was/were previously assigned, by the most
recent assignee);
 
22

--------------------------------------------------------------------------------


 
(xiv) if applicable, a copy of a UCC financing statement or UCC financing
statement amendment, as applicable, in blank, in form suitable for filing,
disclosing the assignment of each UCC financing statement referred to in
clause (k)(xii) above, executed by the applicable Seller (if applicable);


(xv) with respect to each Preferred Equity Interest that is an uncertificated
security, an original executed agreement granting control of such Preferred
Equity Interest to the Buyer and providing that the Preferred Equity Interest
Grantor, after a Default or Event of Default, shall comply with the instructions
of the Buyer with respect to the Preferred Equity Interest without the consent
of any Seller or any other Person;


(xvi) either a Seller’s Release Letter or a Warehouse Lender’s Release Letter;


(xvii) any additional documents identified on any Mortgage Asset File Checklist
delivered to the Custodian; and


(xviii) any additional documents required to be added to the Mortgage Asset File
by the Buyer pursuant to Section 3.2(a) of this Agreement or otherwise required
to be delivered pursuant to this Agreement, the Repurchase Agreement or the
related Servicing Agreement.”
 
(g) Sections 3.1(j)(iv), 5.1 (last sentence), 5.2 (last sentence), 7.3 (first
and fourth sentences), 11.2(b)(iii)(A) and (B) and Annex 4 (Paragraphs 2, 7 and
11) of the Custodial Agreement are amended by adding “the Preferred Equity
Interest Documents,” after the term “Mezzanine Note” or “Mezzanine Notes”, as
applicable, each time such terms appear therein.


(h) Section 3.2(a) of the Custodial Agreement is amended by adding the following
to the end thereof:


“With respect to each Preferred Equity Interest, the Custodian shall, no later
than one (1) Business Day before the requested Purchase Date, review the
Mortgage Asset File delivered by the Seller and provide by Electronic
Transmission a written summary report to the Buyer describing the documents
contained in the Mortgage Asset File and any exceptions to the delivery
requirements set forth in Section 3.1(k). Based on the summary report provided
by the Custodian to the Buyer, the Buyer will provide the Custodian and the
Seller with written notice as to whether the list of Mortgage Loan Documents
received by the Custodian is acceptable to the Buyer in its discretion or
whether the Buyer will require in its discretion, as a condition to the purchase
of the Preferred Equity Interest, that the Seller deliver additional documents
to the Custodian to be included as a part of Mortgage Asset File for the
Preferred Equity Interest. Regardless of the proposed Purchase Date for a
Preferred Equity Interest, and subject to the satisfaction of all other
conditions contained the Repurchase Documents, the Buyer will not purchase any
Preferred Equity Interest until it has the opportunity to review and consider
the summary report from the Custodian and, as applicable, the Seller provides to
the Custodian with any additional documents requested by the Buyer; provided,
however, the Buyer may waive or modify in writing all or any part of this
requirement as the Buyer determines in its discretion.”
 
23

--------------------------------------------------------------------------------


 
(i) Annex 9 of the Custodial Agreement is amended by adding “Preferred Equity
Interest Documents/” after the term “Mezzanine Note” or “Mezzanine Notes”, as
applicable, each time such term appears therein in Paragraphs 2, 3, 4, 5 and 9.


(j) Annex 12 of the Custodial Agreement is amended by adding the following
paragraphs to the end of Annex 12:


“131.
 
Preferred Equity Interest Document (other than Governing Documents) (if any)
132.
 
Allonge/endorsement to Preferred Equity Interest Document (other than Governing
Documents) (if any)
 
Endorsed to: ________________
 
List complete chain: ______________
133.
 
Governing Documents for Preferred Equity Grantor (and any entity signing for
such entity)
134.
 
Good Standing Certificate (and any entity signing for such entity)
135.
 
Secretary’s Certificate/certificate of incumbency/resolutions of Preferred
Equity Interest Grantor (and any entity signing for such entity)
136.
 
Other agreements executed in connection with a Preferred Equity Interest
137.
 
Interim assignment of other Preferred Equity Interest agreements
 
Assignee (if any): _________________
138.
 
Assignment of other Preferred Equity Interest agreements
 
Assignee: Seller                             
139.
 
Assignment of other Preferred Equity Interest agreements
 
Assignee: blank                           
140.
 
Original assignment document(s) required under the terms of the Mortgage Loan
Documents to effectuate an assignment thereunder of the Mortgage Asset by the
applicable Seller, executed in blank by the applicable Seller
141.
 
Interim assignment
   
Assignee (if any): ______________________
142.
 
Assignment to applicable Seller
143.
 
UCC Financing Statement (Preferred Equity Interest) -
   
Filing jurisdiction = _____________________
144.
 
UCC assignment/UCC Financing Statement
   
amendment (Preferred Equity Interest)
   
Filing jurisdiction = _____________________
   
Assignee = ___________________________

 
24

--------------------------------------------------------------------------------


 
145.
 
UCC assignment/UCC Financing Statement
   
amendment (Preferred Equity Interest)
   
Filing jurisdiction = _______________________
   
Assignee = blank                                         
146.
 
With respect to any CMBS Security or Preferred Equity Interest that is an
uncertificated security, an executed control agreement
147.
 
All construction related documents for any Construction Loan
148.
 
Interim assignment of construction documents
   
Assignee (if any): ___________________
149.
 
Assignment of construction documents
   
Assignee = Seller                                  
150.
 
Assignment of construction documents
   
Assignee = blank”                              

 
(k) Annex 13 of the Custodial Agreement is hereby deleted in its entirety and is
replaced with the Annex 13 which is attached hereto as Exhibit D and is
incorporated herein by reference.


Section 3. Amendments to Guaranty.


(a) Section 1 of the Guaranty is amended and restated as follows:


“1. Limited Guaranty of Payment and Performance. Each Guarantor hereby
absolutely, primarily, unconditionally and irrevocably guarantees, as primary
obligor and as guarantor of payment and performance and not merely as surety or
guarantor of collection, to the Buyer subject to the terms of this Section 1
(i) the payment, when due, by acceleration or otherwise, of the Guaranteed
Indebtedness, and (ii) the full and timely performance of, and compliance with,
each and every duty, agreement, undertaking, indemnity and obligation of the
Sellers under the Repurchase Documents strictly in accordance with the terms
thereof (collectively, the “Guarantee Obligations”), in each case, however
created, arising or evidenced, whether direct or indirect, primary or secondary,
absolute or contingent, joint or several and whether now or hereafter existing
or due or to become due. For the purposes hereof, the term “Guaranteed
Indebtedness” means any and all Indebtedness of the Sellers or the Pledgor to
the Buyer and any other Affected Party in connection with the Repurchase
Documents, including, but not limited to, the aggregate Repurchase Price
outstanding, the aggregate Price Differential outstanding and all other
Aggregate Unpaids and Obligations outstanding, howsoever evidenced, whether
existing now or arising hereafter, as such Guaranteed Indebtedness may be
amended, modified, extended, renewed or replaced from time to time; provided,
however, that, notwithstanding anything to the contrary contained herein, the
Guarantors shall not be liable for any Guaranteed Indebtedness in excess of
ten percent (10%) of the then Maximum Amount (not including any temporary
increases in the Maximum Amount during the Temporary Increase Period), which
Maximum Amount the Guarantors acknowledge and agree may be adjusted from time to
time under the terms of the Repurchase Agreement, which adjustments would result
in automatic adjustments to the Guarantors’ liability under this Guaranty.
Notwithstanding any provision to the contrary contained herein or in any of the
other Repurchase Documents, the obligations of the Guarantors hereunder shall be
limited to an aggregate amount equal to the largest amount that would not render
its obligations hereunder subject to avoidance under Section 548 of the
Bankruptcy Code or any comparable provisions of any Applicable Law of any
state.”
 
25

--------------------------------------------------------------------------------


 
(b) Section 9(a)(i) of the Guaranty is amended and restated as follows:


“(i) It is duly organized, validly existing and in good standing as a
corporation or limited partnership, as applicable, under the laws of the state
of its formation and is duly qualified to do business and is in good standing in
all jurisdictions in which the character of its property, the nature of its
business or the performance of its obligations under any agreement to which it
is a party or is bound makes such qualification necessary.”


(c) Section 29 of the Guaranty is amended and restated as follows:


“29. Joint and Several Obligations.


(a) At all times during which there is more than one (1) Guarantor under the
Guaranty, the liability of each Guarantor shall be joint and several and the
joint and several obligations of each Guarantor under the Repurchase Documents
(a) (i) shall be absolute and unconditional and shall remain in full force and
effect (or be reinstated) until all the Obligations shall have been paid in full
and the expiration of any applicable preference or similar period pursuant to
any bankruptcy, insolvency, reorganization, moratorium or similar law, or at law
or in equity, without any claim having been made before the expiration of such
period asserting an interest in all or any part of any payment(s) received by
the Buyer, and (ii) until such payment has been made, shall not be discharged,
affected, modified or impaired on the happening from time to time of any event,
including, without limitation, any of the following, whether or not with notice
to or the consent of any Seller, any Guarantor or the Pledgor, (A) the waiver,
compromise, settlement, release, termination or amendment (including, without
limitation, any extension or postponement of the time for payment or performance
or renewal or refinancing) of any or all of the obligations or agreements of any
Seller, any Guarantor or the Pledgor under the Repurchase Agreement or any
Repurchase Document, (B) the failure to give notice to any Seller, any Guarantor
or the Pledgor of the occurrence of an Event of Default under any of the
Repurchase Documents, (C) the release, substitution or exchange by the Buyer of
any or all of the Purchased Items or the Equity Interests (in each case, whether
with or without consideration) or the acceptance by the Buyer of any additional
collateral or the availability or claimed availability of any other collateral
or source of repayment or any nonperfection or other impairment of collateral,
(D) the release of any Person primarily or secondarily liable for all or any
part of the Obligations, whether by the Buyer or in connection with any
voluntary or involuntary liquidation, dissolution, receivership, insolvency,
bankruptcy, assignment for the benefit of creditors or similar event or
proceeding affecting any or all Sellers, any Guarantors, the Pledgor or any
other Person who, or any of whose Property, shall at the time in question be
obligated in respect of the Obligations or any part thereof, or (E) to the
extent permitted by Applicable Law, any other event, occurrence, action or
circumstance that would, in the absence of this Section 29, result in the
release or discharge of any or all Guarantors from the performance or observance
of any obligation, covenant or agreement contained in the Repurchase Documents;
(b) each Guarantor expressly agrees that the Buyer shall not be required first
to initiate any suit or to exhaust its remedies against any Seller, any
Guarantor, the Pledgor or any other Person to become liable, or against any of
the Purchased Items or the Equity Interests, in order to enforce this Guaranty
or the other Repurchase Documents and each Guarantor expressly agrees that,
notwithstanding the occurrence of any of the foregoing, each Guarantor shall be
and remain directly and primarily liable for all sums due under the Repurchase
Agreement or any of the Repurchase Documents, as and to the extent limited by
this Guaranty; and, (c) on disposition by the Buyer of any Property encumbered
by any Purchased Items or the Equity Interests, each Guarantor shall be and
shall remain jointly and severally liable for any deficiency, as and to the
extent limited by this Guaranty.
 
26

--------------------------------------------------------------------------------


 
(b) Each Guarantor hereby agrees that, to the extent another Guarantor shall
have paid more than its proportionate share of any payment made hereunder, the
Guarantor shall be entitled to seek and receive contribution from and against
any other Guarantor which has not paid its proportionate share of such payment;
provided however, that the provisions of this Section 29(b) shall in no respect
limit the obligations and liabilities of any Guarantor to the Buyer, and,
notwithstanding any payment or payments made by any Guarantor (the “paying
Guarantor”) hereunder or any set-off or application of funds of the paying
Guarantor by the Buyer, the paying Guarantor shall not be entitled to be
subrogated to any of the rights of the Buyer against any other Guarantor or any
collateral security or guarantee or right of offset held by the Buyer, nor shall
the paying Guarantor seek or be entitled to seek any contribution or
reimbursement from the other Guarantor in respect of payments made by the paying
Guarantor hereunder, until all amounts owing to the Buyer by the Guarantors
under the Repurchase Documents are paid in full. If any amount shall be paid to
the paying Guarantor on account of such subrogation rights at any time when all
such amounts shall not have been paid in full, such amount shall be held by the
paying Guarantor in trust for the Buyer, segregated from other funds of the
paying Guarantor, and shall, forthwith upon receipt by the paying Guarantor, be
turned over to the Buyer in the exact form received by the paying Guarantor
(duly indorsed by the paying Guarantor to the Buyer, if required), to be applied
against amounts owing to the Buyer by the Guarantors under the Repurchase
Documents, whether matured or unmatured, in such order as the Buyer may
determine in its discretion.”
 
27

--------------------------------------------------------------------------------


 
Section 4. Amendments to Fee Letter.


In connection with the closing of this Second Omnibus Amendment, the Sellers
shall execute the Fee Letter.


Section 5. [Reserved].


Section 6. Miscellaneous Amendments.


(a) In connection with the closing of this Second Omnibus Amendment, the Sellers
shall execute the Amended and Restated Preferred Equity Pledge and Security
Agreement which is attached hereto as Exhibit C and is incorporated herein by
reference.


(b) Amendments to the existing UCC financing statement filed against the
Existing Sellers and the Pledgor shall also be filed in connection with the
closing of this Second Omnibus Amendment to incorporate the changes reflected
herein.


(c) The term “Seller,” as used in each of the Repurchase Documents, is hereby
amended, in each case mutatis mutandis, to refer to “Sellers” and the term
Sellers to refer to (individually and collectively as the context may require)
NRFC WA Holdings, LLC, a Delaware limited liability company (together with its
successors and permitted assigns), NRFC WA Holdings II, LLC, a Delaware limited
liability company (together with its successors and permitted assigns), NRFC WA
Holdings III, LLC, a Delaware limited liability company (together with its
successors and permitted assigns), NRFC WA Holdings IV, LLC, a Delaware limited
liability company (together with its successors and permitted assigns), NRFC WA
Holdings IV, LLC, a Delaware limited liability company (together with its
successors and permitted assigns), NRFC WA Holdings V, LLC, a Delaware limited
liability company (together with its successors and permitted assigns), NRFC WA
Holdings VI, LLC, a Delaware limited liability company (together with its
successors and permitted assigns), NRFC WA Holdings VII, LLC, a Delaware limited
liability company (together with its successors and permitted assigns), and NRFC
WA Holdings VIII, LLC, a Delaware limited liability company (together with its
successors and permitted assigns), as the Sellers, each jointly and severally
liable under the Repurchase Documents.


(d) The term “Guarantor,” as used in each of the Repurchase Documents, is hereby
amended, in each case mutatis mutandis, to refer to “Guarantors” and the term
Guarantors to refer to (individually and collectively as the context may
require) NorthStar Realty Finance Corp., a Maryland corporation (together with
its successors and permitted assigns) and NorthStar Realty Finance L.P., a
Delaware limited partnership (together with its successors and permitted
assigns), as the Guarantors, each jointly and severally liable as Guarantors
under the Guaranty.
 
28

--------------------------------------------------------------------------------


 
(e) The term “Obligations,” as used in each of the Repurchase Documents, shall
include all Obligations of each Seller, jointly and severally, under the
Repurchase Agreement and under each other Repurchase Document.


Section 7. Consent to Joinder; Related Acknowledgments and Agreements.


(a) Subject to the terms of this Second Omnibus Amendment, including, but not
limited to, satisfaction in full of the requirements set forth in Section 11 of
this Second Omnibus Amendment, the Buyer consents to (i) the addition of
NRFC III, NRFC IV, NRFC V, NRFC VI, NRFC VII and NRFC VIII as additional
Sellers, to be jointly and severally liable with the Existing Sellers under the
Repurchase Documents and (ii) the addition of the Operating Partnership as an
additional Guarantor, to be jointly and severally liable with the Existing
Guarantor under the Repurchase Documents to which the Guarantors are a party.
All parties acknowledge and agree that the Buyer’s consent hereto shall not be
deemed a waiver of the Buyer’s rights to prohibit or to refuse to consent to
future transfers, additions, substitutions, waivers or other matters under
Repurchase Documents.


(b) All parties to this Second Omnibus Amendment acknowledge, agree and confirm
that, upon execution of this Second Omnibus Amendment, (i) each of NRFC III,
NRFC IV, NRFC V, NRFC VI, NRFC VII and NRFC VIII shall each be deemed to be a
party to, and a “Seller” under, the Repurchase Documents for all purposes,
(ii) the Operating Partnership shall be deemed to be a party to and a
“Guarantor” under the Repurchase Documents for all purposes, (iii) the
obligations and liabilities of each Seller and each Guarantor, as applicable,
under the Repurchase Documents shall be joint and several, (iv) the Pledge and
Security Agreement shall now constitute a pledge of the Capital Stock of all
Sellers, (v) the Guaranty shall now be an obligation of both Guarantors and the
Guaranty shall apply to and cover the Obligations of all Sellers, (vi) the
Repurchase Documents to which the Sellers are a party and the Transactions
thereunder shall now be obligations of all Sellers, (vii) each Seller, each
Guarantor, the Pledgor and the Custodian hereby acknowledges and confirms that
the Repurchase Agreement and all other Repurchase Documents are, and upon each
of NRFC III, NRFC IV, NRFC V, NRFC VI, NRFC VII and NRFC VIII becoming a Seller
and the Operating Partnership becoming a Guarantor, shall continue to be, valid,
binding and enforceable and in full force and effect, and (viii) each of
NRFC III, NRFC IV, NRFC V, NRFC VI, NRFC VII and NRFC VIII and the Operating
Partnership shall have all of the rights, duties, obligations and liabilities of
a Seller or Guarantor, as applicable, under the Repurchase Documents, the same
as if each had executed each of the Repurchase Documents, as a Seller or
Guarantor, as applicable, in each case mutatis mutandis.


(c) Each of NRFC III, NRFC IV, NRFC V, NRFC VI, NRFC VII and NRFC VIII and the
Operating Partnership hereby ratifies, as of the date hereof, and agrees to be
bound by, all of the terms, provisions, conditions, duties, obligations and
liabilities applicable to a Seller or a Guarantor, as applicable, and contained
in the Repurchase Documents (including all exhibits, annexes, schedules and
attachments thereto), in each case mutatis mutandis, including, without
limitation, (i) all of the representations, warranties and certifications
applicable to a Seller or a Guarantor set forth in the Repurchase Documents,
which representations, warranties and certifications each of NRFC III, NRFC IV,
NRFC V, NRFC VI, NRFC VII and NRFC VIII and the Operating Partnership hereby
makes as of the date hereof (and will make as of each future date required by
the Repurchase Documents) and hereby certifies that such representations,
warranties and certifications are true and correct in all material respects as
of the date of this Second Omnibus Amendment, (ii) all of the duties,
obligations, liabilities and affirmative and negative covenants applicable to a
Seller and/or a Guarantor, as applicable, set forth in the applicable Repurchase
Documents, (iii) the indemnification provisions contained in the Repurchase
Documents applicable to a Seller or a Guarantor, as applicable, (iv) the
obligation to pay within the time period specified in the Repurchase Agreement
any and all Margin Deficits with respect to any and all Purchased Assets and all
other amounts due under the Repurchase Documents, and (v) all other terms,
provisions, obligations, duties, agreements and liabilities applicable to a
Seller and/or a Guarantor, as applicable, set forth in the applicable Repurchase
Documents.
 
29

--------------------------------------------------------------------------------


 
(d) For the avoidance of doubt, (i) each of the Sellers hereby assigns, pledges
and grants a security interest in all of its right, title and interest in, to
and under the Purchased Items in favor of the Buyer (on behalf of the Buyer and
the Swap Counterparty) to secure, and each of the Sellers agrees to pay, jointly
and severally, the Obligations as and when due under the Repurchase Documents,
(ii) the Pledgor hereby assigns, pledges and grants a security interest to the
Buyer (on behalf of the Buyer and the Swap Counterparty) in all of its right,
title and interest in, to and under the Pledged Collateral (which now includes,
but is not limited to, the Equity Interests in all Sellers) to secure payment of
the Pledged Obligations, which includes the Obligations of all Sellers, and
(iii) the Guarantors acknowledge and agree that the Guarantee Obligations and
the Guarantee Indebtedness now include, but are not limited to, the Obligations
and Indebtedness of all Sellers and the Pledgor.


(e) Each of NRFC III, NRFC IV, NRFC V, NRFC VI, NRFC VII and NRFC VIII and the
Operating Partnership acknowledges and confirms that it has received a copy of
each and every Repurchase Document and the schedules, annexes, exhibits and
attachments thereto.


(f) The address for notice purposes under the Repurchase Documents for each
Seller and each Guarantor shall be the address set forth on the signature page
of the applicable Seller or Guarantor, as applicable.


(g) The Sellers, the Guarantor and the Pledgor acknowledge and agree that the
joinder of NRFC III, NRFC IV, NRFC V, NRFC VI, NRFC VII and NRFC VIII as
Sellers, the joinder of the Operating Partnership as Guarantor and the
amendments set forth in this Second Omnibus Amendment do not and shall not
release, reduce, diminish, impair or adversely affect the obligations of such
parties under the Repurchase Documents, as amended by this Second Omnibus
Amendment.


(h) Each of the Sellers, the Guarantors, the Pledgor and the Custodian agrees
that, at any time and from time to time, upon the written request of the Buyer,
it will execute and deliver such further documents and do such further acts as
the Buyer may reasonably request in order to carry out the purposes and intent
of this Second Omnibus Amendment.
 
30

--------------------------------------------------------------------------------


 
Section 8. Fees.


In connection with the closing of this Second Omnibus Amendment, the Sellers
shall pay to the Buyer the upsize fee described in the Fee Letter in immediately
available funds and without and reduction for or an account of any defense,
counterclaim or set-off.


Section 9. Repurchase Documents in Full Force and Effect as Modified.


Except as specifically modified hereby, the Repurchase Documents shall remain in
full force and effect. All references to any Repurchase Document shall be deemed
to mean each Repurchase Document as modified by this Second Omnibus Amendment.
This Second Omnibus Amendment shall not constitute a novation of the Repurchase
Documents, but shall constitute a modification thereof. The parties hereto agree
to be bound by the terms and conditions of the Repurchase Documents, as modified
by this Second Omnibus Amendment, as though such terms and conditions were set
forth herein.


Section 10. Representations. 


Each of the Sellers, each of the Guarantors and the Pledgor represents and
warrants, as of the date of this Second Omnibus Amendment, as follows:


(a) it is duly incorporated or organized, validly existing and in good standing
under the laws of its jurisdiction of organization and each jurisdiction where
it conducts business;


(b) the execution, delivery and performance by it of this Second Omnibus
Amendment is within its corporate, company or partnership powers, has been duly
authorized and does not contravene (1) its Governing Documents or its applicable
resolutions, (2) any Applicable Law or (3) any Contractual Obligation,
Indebtedness or Guarantee Obligation;


(c) no consent, license, permit, approval or authorization of, or registration,
filing or declaration with, any Governmental Authority or other Person is
required in connection with the execution, delivery, performance, validity or
enforceability by or against it of this Second Omnibus Amendment;


(d) this Second Omnibus Amendment has been duly executed and delivered by it;


(e) this Second Omnibus Amendment, as well as each of the Repurchase Documents
as modified by this Second Omnibus Amendment, constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally or by general principles of equity;


(f) no Default or Event of Default exists or will exist after giving effect to
this Second Omnibus Amendment; and
 
31

--------------------------------------------------------------------------------


 
(g) each of the Repurchase Documents is in full force and effect and no Seller,
no Guarantor or the Pledgor has any defense, offset, counterclaim, abatement,
right of rescission or other claims, legal or equitable, available to any
Seller, any Guarantor, the Pledgor or any other Person with respect to this
Second Omnibus Amendment, the Repurchase Agreement, the Repurchase Documents or
any other instrument, document and/or agreement described herein or therein, as
modified and amended hereby, or with respect to the obligation of the Sellers
and the Guarantors to repay the Obligations and other amounts due under the
Repurchase Documents.


Section 11. Conditions Precedent.


The effectiveness of this Second Omnibus Amendment is subject to the following
conditions precedent: (i) delivery to the Buyer of this Second Omnibus
Amendment, the Fee Letter and Preferred Equity Pledge and Security Agreement
duly executed by each of the parties thereto; (ii) delivery to the Buyer with
respect to each NRFC III, NRFC IV, NRFC V, NRFC VI, NRFC VII, NRFC VIII and the
Operating Partnership of the following in form and substance satisfactory to the
Buyer in its reasonable discretion: Governing Documents, recent good standing
certificates, an executed secretary’s certificate, an executed incumbency
certificate, executed resolutions, an executed Perfection Certificate in the
form attached hereto as Exhibit E to this Second Omnibus Amendment (for the new
Sellers only), a Power of Attorney in the form of Exhibit F to this Second
Omnibus Amendment (for the new Sellers only) and such information as the Buyer
may require to comply with the U. S. Patriot Act and related Applicable Laws
with respect to the new Sellers and the new Guarantor; (iii) modification of the
Collection Account and Securities Account, as appropriate, to address the
interests of all Sellers therein; (iv) delivery to the Buyer of an Opinion of
Counsel with respect to the Sellers, the Pledgor and the Guarantor and this
Second Omnibus Amendment and the Repurchase Documents as modified by this Second
Omnibus Amendment; (v) payment of the fee referred to in Section 8 of this
Second Omnibus Amendment; (vi) the filing of UCC financing statement amendments
in the applicable jurisdiction against the Sellers and the Pledgor and the new
Sellers; (vii) the payment of all reasonable legal fees and expenses of Moore &
Van Allen PLLC, as counsel to the Buyer, in the amount to be set forth on a
separate invoice; (viii) an Officer’s Certificate as provided in the last
paragraph of the Fee Letter; and (ix) such other documents, agreements or
certifications as the Buyer may reasonably require.


Section 12. Miscellaneous.


(a) This Second Omnibus Amendment may be executed in any number of counterparts
(including by facsimile), and by the different parties hereto on the same or
separate counterparts, each of which shall be deemed to be an original
instrument but all of which together shall constitute one and the same
agreement.


(b) The descriptive headings of the various sections of this Second Omnibus
Amendment are inserted for convenience of reference only and shall not be deemed
to affect the meaning or construction of any of the provisions hereof.


32

--------------------------------------------------------------------------------


 
(c) This Second Omnibus Amendment may not be amended or otherwise modified,
waived or supplemented except as provided in the Repurchase Agreement.


(d) The interpretive provisions of Section 1(b) of Annex I of the Repurchase
Agreement are incorporated herein mutatis mutandis.


(e) This Second Omnibus Amendment represents the final agreement among the
parties and may not be contradicted by evidence of prior, contemporaneous or
subsequent oral agreements between the parties. There are no unwritten oral
agreements between the parties.


(f) THIS SECOND OMNIBUS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS SECOND OMNIBUS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO ITS CONFLICT OF LAWS PROVISIONS.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



33

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Second Omnibus Amendment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.
 

      THE SELLERS:
NRFC WA HOLDINGS, LLC,
a Delaware limited liability company
 
   
   
  By:   /s/ Daniel Gilbert  

--------------------------------------------------------------------------------

Name: Daniel Gilbert
Title: Executive Vice President


 
Address for Notices:
 
NRFC WA Holdings, LLC
c/o NorthStar Realty Finance Corp.
527 Madison Avenue
New York, New York 10022
  Attention:
Andy Richardson
Richard McCready
Daniel R. Gilbert
  Facsimile No.: (212) 208-2651     (212) 319-4558   Confirmation No.: (212)
319-2618     (212) 319-2623     (212) 319-3679         with a copy to:          
Paul Hastings Janofsky & Walker LLP
75 East 55th Street
New York, New York 10022
  Attention: Robert J. Grados, Esq.   Facsimile No.: (212) 230-7830  
Confirmation No.: (212) 318-6923

 
[SIGNATURES CONTINUED ON FOLLOWING PAGE]

Exhibit F-1

--------------------------------------------------------------------------------


 

      THE BUYER:
WACHOVIA BANK, NATIONAL ASSOCIATION,
a national banking association
 
   
   
  By:   /s/ Joseph F. Cannon  

--------------------------------------------------------------------------------

Name:  Joseph F. Cannon
Title: Vice President

 
Wachovia Bank, National Association
One Wachovia Center, Mail Code: NC0166
301 South College Street
Charlotte, North Carolina 28288
  Attention: Marianne Hickman   Facsimile No.: (704) 715-0066   Confirmation
No.: (704) 715-7818

 
[ADDITIONAL SIGNATURE PAGES INTENTIONALLY OMITTED]

Exhibit F-2

--------------------------------------------------------------------------------


 